Continuation of #1 from the First Action Interview Office Action Summary:
1. Claims 1-2, 4-12, 14-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims are either directed to a method, system and computer readable medium which are one of the statutory categories of invention. (Step 1: YES).
Examiner has identified Claim 11 as the claim that best represents the claimed invention for analysis and is similar to method 1.
Claim 11 recites the limitations of:  
An electronic payment system comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the electronic payment system to: 
determine, from a browser extension on a first user device, that a user has submitted a checkout page for a transaction; 
receiving, from the browser extension, cache information associated with the transaction, wherein the cache information comprises merchant information, a user identifier and a timestamp associated with the transaction;
 determining a time period associated with the timestamp; 
retrieving a transaction record in a transaction database, wherein the transaction record comprises a payment account identifier, a transaction time and a merchant identifier, wherein the payment account identifier matches with the user identifier and the transaction time falls within the time period;
 updating a merchant record in a private merchant database with a friendly merchant name based on the merchant identifier and the merchant information; 
determining that the merchant record in the private merchant database exceeds a threshold confidence level by:
determining a total number of merchant records in the private merchant database that associate the merchant identifier with the friendly merchant name; and
 determining that the total number exceeds a threshold value;
 based on the determining, promoting the merchant record to a trustworthy database; and presenting the friendly merchant name to a second user device.


The claim recites elements that are in bold above, which covers performance of the limitation as a fundamental economic practice (steps for mitigating transaction risk associated with merchants),  (e.g., determine, that a user has submitted a checkout page for a transaction; receiving, cache information associated with the transaction, wherein the cache information comprises merchant information, a user identifier and a timestamp associated with the transaction;  determining a time period associated with the timestamp; retrieving a transaction record, wherein the transaction record comprises a payment account identifier, a transaction time and a merchant identifier, wherein the payment account identifier matches with the user identifier and the transaction time falls within the time period;  updating a merchant record with a friendly merchant name based on the merchant identifier and the merchant information; determining that the merchant record exceeds a threshold confidence level by: determining a total number of merchant records that associate the merchant identifier with the friendly merchant name; and  determining that the total number exceeds a threshold value;  based on the determining, promoting the merchant record and presenting the friendly merchant name to a second user).


If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, claims 11 recites an abstract idea.
In addition, the claim limitations referred to in bold above, recite steps for (determining a merchants trustworthiness based on an interaction between a user and a payment commercial or legal interaction. Therefore the claims are also classified under Certain Methods of Organizing Human Activity (Commercial or legal interactions).
Claim 1 is abstract for similar reasons.
(Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). 
Claims 1, 11 includes the following additional elements:
-One or more processors
-A database
-An electronic payment server
-A browser extension
-A first user device
-A memory
The one or more processors, database, electronic payment server, user device, memory and browser extension are recited at a high level of generality and being used in its ordinary capacity and are being used as a tool for implementing the steps of the identified abstract idea, see MPEP 2106.05(f), where applying a computer or using a computer as a tool to perform the abstract idea is not indicative of a practical application.
Therefore there are no additional elements in the claim that amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1,11 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Generally linking the use of the judicial exception to a particular technological environment or field of use, with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 1,11 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims 2, 4-10, 12, 14-17 which further define the abstract idea that is present in their respective independent claim 1,11 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. 
Claim 12 further is further defining the identified abstract idea (wherein the merchant information comprises the friendly merchant name, a merchant Universal Resource Locator, a merchant social media profile, and merchant contact information).
Claim 14 which recites, (wherein the browser extension is configured to: determine an element in a Document Object Model that indicates a completion of a checkout process), the browser extension and Document Object Model, which are recited at a high level of generality, is being used as a tool to implement the identified abstract idea.
Claim 15 is further defining the identified abstract idea (determine a specific term on a website that indicates a completion of a checkout process).
Claim 16, which recites, (wherein the browser extension is configured to: determine a specific term in a Universal Resource Locator that indicates a completion of a checkout process), the browser extension and Universal Resource Locator are recited at a high level of generality, and are being used as a tool to implement the identified abstract idea and generally linking the identified abstract idea to (URL’s, (Uniform Resource Locator) technology.
Claim 17 further defines the identified abstract idea (prior to promoting the merchant record to the trustworthy database, present the friendly merchant name to the user device).
There the dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims 2, 4-10, 12, 14-17 are directed to an abstract idea. Thus, claims 1-2, 4-12, 14-17 are not patent-eligible.
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        11/9/2021